422 F.2d 1326
Arlie JONES, Petitioner-Appellant,v.William D. SALISBURY, Superintendent, ChillicotheCorrectional Institution, Respondent-Appellee.
No. 19569.
United States Court of Appeals, Sixth Circuit.
March 6, 1970.

Arlie Jones, in pro. per.
Paul W. Brown, Atty. Gen., Stephen M. Miller, Asst. Atty. Gen., Columbus, Ohio, for appellee on brief.
Before CELEBREZZE, McCREE and COMBS, Circuit Judges.
ORDER
PER CURIAM.


1
This is an appeal from a denial of a petition for a writ of habeas corpus.  Appellant entered a plea of guilty to a charge of shooting with intent to kill in violation of Section 2901.23, Ohio Revised Code, and, on July 31, 1967, was sentenced to the Ohio Penitentiary for a period of one to twenty years.  On July 30, 1968, the Parole Authority denied appellant's request for parole and continued his case until July, 1971.  One of the reasons given by the Parole Authority for denying parole was appellant's prior criminal record.


2
Appellant contends the action of the Parole Authority constitutes an unlawful imposition of additional punishment for his prior offense.  He also contends this imposition of additional punishment constitutes an unauthorized exercise of a legislative and judicial function by the Parole Authority.


3
Both contentions are without merit.  In deciding whether to grant parole, it is appropriate to consider a prisoner's prior criminal record.  Such consideration does not constitute an imposition of additional punishment, but rather an attempt to assess the factors relevant to a determination of whether parole 'would further the interests of justice and be consistent with the welfare and security of society.'  Ohio Revised Code, 2967.03.


4
Accordingly, appellant's allegations fail to present a constitutional question which is cognizable in a habeas corpus proceeding.  The judgment of the District Court will be, and it hereby is, affirmed.


5
Affirmed.